Citation Nr: 0617736	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  95-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, to include service in Vietnam.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision in which 
the RO,  inter alia, denied service connection for a skin 
condition, denied an increased rating for PTSD, and denied an 
increased rating for postoperative anal fistula.  The veteran 
filed a notice of disagreement in May 1995. The RO issued a 
statement of the case in June 1995.  The RO received the 
veteran's substantive appeal in June 1995.

In January 2000, the veteran withdrew his pending appeal for 
an increased rating for his service-connected postoperative 
anal fistula; hence, that issue is no longer in appellate 
status.  Additionally, in December 1995 and September 2002, 
the RO increased the rating for veteran's service-connected 
PTSD to 30 percent and to 50 percent, respectively, each 
effective April 1, 1995 (the date of the claim for increase).  
However, as the veteran has been awarded less than the 
maximum schedular rating for PTSD, and is presumed to seek 
the maximum benefit for a disability, his claim for increase 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The claim for an increased rating for PTSD 
excludes from consideration periods during which the veteran 
was granted a temporary, total rating for hospitalization, 
pursuant to 38 C.F.R. § 4.29 (Chapter 29).

In November 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a January 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The Board's decision on the claim for service connection for 
a skin disorder is set forth below.  For the reasons 
expressed below, the matter on appeal pertaining to an 
increased rating for PTSD is, again, being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a skin 
disability  has been accomplished. 

2.  As the veteran had Vietnam service during the Vietnam 
Era, he is presumed to have been exposed to herbicides, to 
include Agent Orange.

3.  None of the veteran's diagnosed skin disorders are among 
those recognized by the VA Secretary as etiologically related 
to herbicide exposure.

2.  The first medical reference to any skin disorder  dates 
from the 1990's, more than 20 years after service, and the 
only medical opinion on the question of etiology of the 
veteran's current skin disabilities weighs against the claim.  
.


CONCLUSION OF LAW

The criteria for service connection for skin disability, to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a skin disability has been accomplished.

In July 2003, April 2004 and November 2005 notice letters, 
the RO advised the appellant and his representative of VA's 
responsibilities to notify and assist the appellant in his 
claim for service connection and what was required to prove 
such a claim; the RO explained the information and/or 
evidence required from him, including medical evidence 
showing a current disability, as well as evidence that 
establishes a plausible relationship between the claimed 
disability and service.  Further, through the May 1995 rating 
decision, a June 1995 SOC, and SSOCs issued in December 1995, 
August 1996, September 1997, October 1997, October 1999, 
November 1999, February 2000, September 2002, October 2002, 
May 2003, July 2003, August 2003and January 2006, the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the claim, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that RO's April 2004 and November 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The April 2004 
letter generally explained VA's duties to notify and assist 
in the claim, and specifically requested that the veteran 
provide copies of any service personnel records in his 
possession, along with any other evidence pertinent to his 
claim; the RO specified that the appellant identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence; this request was reiterated in the 
November 2005 letter.  In the November 2005 letter, the RO 
notified the veteran of receipt of private and VA medical 
treatment records; identified the type of evidence that it 
was responsible for obtain, and indicated that it would 
obtain non-VA medical records for which the appellant 
provided sufficient information and authorization; in 
addition, that notice requested that the veteran submit any 
information in his possession relevant to the claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the Pelegrini's content of notice 
requirements clearly have been met in this case. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the May 1995 rating action on appeal.  However, this 
makes sense, inasmuch as the VCAA was not enacted until more 
than five years later.  The Board also finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this case, as indicated above, the appellant 
had full opportunity to respond after issuance of various 
notice documents identified above, to include the RO's 
several notice letters, the rating decision on appeal, the 
SOC, and the SSOCs.  Moreover, after the RO obtained VA 
records and issued the most recent, November 2005 notice 
letter, the veteran was given another opportunity to provide 
information and/or evidence in support of the appeal before 
the RO readjudicated the claim in January 2006 (as reflected 
in the SSOC). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue.  The RO has not 
provided any notice regarding the degree of disability or 
effective date.  However, as the Board's decision herein 
denies the appellant's claim for service connection for a 
skin disorder, no rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished in connection with the claim on appeal.  
The RO has undertaken reasonable and appropriate efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim; as a result of these efforts, 
available service medical records and VA medical records have 
been associated with the claims file.  The appellant also has 
submitted private medical records in his possession.  
Pursuant to the November 2003 remand, the veteran was 
afforded a VA examination in connection with the claim, the 
report of which is of record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
records, in addition to those noted above, that need to be 
obtained.  The record also presents no basis for further 
developing the record to create any additional evidence in 
connection with the matters herein decided.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim herein decided. 

II.  Analysis

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to a chronic skin 
disorder.  On VA examination in April 1970, the veteran's 
skin was specifically reported as clear.  There were no skin 
complaints or findings on VA examination in August 1975.  In 
December 1984, his skin was again reported as clear.  

The claim for service connection for a skin disorder was 
filed in October 1993.  A biopsy was afforded in October 
1993, at which time findings were suggestive of pityriasis 
rosea.  A patch testing was given in July 1994 for pruritic 
eruption.  In December 1994, he was noted to have 
dermatofibroma of the left thigh and nummular eczema on his 
back.  Correspondence, together with treatment records from a 
private physician reflecting treatment fore the period from 
October 2003 to January 2005 reported the veteran with 
intertrigo, xerosis, nummular dermatitis and pruritus scroti.  

The veteran was afforded a VA examination in December 2005.  
The veteran related a history of skin disorders dating from 
the 1970's.  However, the examiner noted a history of 
clinical tests to include a skin biopsy from July 2001, which 
then revealed verrucous hyperplasia in the right forearm.  
The examiner also noted that the October 1993 punch biopsy 
revealed granuloma anuare and spongiotic dermatitis.  The 
diagnoses were groin intertrigo and nummular dermatitis with 
xerosis and pruritus of the scrotum.  The examiner opined 
that the veteran's skin disorders developed after service, 
noting that he had failed to identify any skin complaints or 
findings in service.  The examiner concluded that it was as 
likely as not that the skin conditions are not secondary to 
any disease incurred in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).  

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

The appellant's service record reflects his service in the 
Republic of Vietnam.  Thus, the appellant is presumed to have 
been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, the Board finds that there is no 
basis for presumptive service connection based on such 
presumed exposure, since appellant has not been diagnosed 
with any of the enumerated skin disabilities recognized by VA 
as being etiologically related to herbicide exposure.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.

As the appellant has not limited his claim for service 
connection for a skin disorder to Agent Orange exposure, 
alone, evidence of nexus between current skin disability and 
any in-service injury or disease, to include Agent Orange 
exposure, may provide a basis for granting service 
connection.

In this case, however, there is no basis for a grant of 
service connection on a direct basis.  The first medical 
reference to any skin disorder dates from the 1990's, more 
than 20 years after service.  Moreover, there is no competent 
medical evidence of nexus between appellant's diagnosed skin 
conditions, variously characterized, and his military 
service, to include presumed Agent Orange exposure therein.  
In fact, in only  medical opinion that directly addresses the 
question of etiology of current skin disability, the December 
2005 VA medical examiner specifically opined that the 
veteran's skin disorders developed after service.  The 
examiner noted that that there was no evidence of any skin 
disease process in service and concluded that it is  as 
likely as not that the current skin condition is not 
secondary to any disease incurred in service.  

While, admittedly, the examiner's ultimate conclusion was 
inartfully drafted, when all of the examiner's comments are 
considered, collectively, the opinion is negative; indeed, 
both the Board and the veteran's representative (see April 
2006 Informal Hearing Presentation) interpret the December 
2005 VA opinion as medical acknowledgment that any current 
skin disability is not medically related to service.  Such a 
medical conclusion cannot be ignored or disregarded.  Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  Hence, the only opinion 
addressing the etiology of current skin disability weighs 
against the claim, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion (i.e., one that 
supports a relationship between current skin disability and 
service).

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
current claim.  The Board does not doubt the sincerity of the 
veteran's belief that current skin problems are  related to 
in-service herbicide exposure. However, as a layman without 
appropriate medical training and expertise, he  simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter, such as the diagnosis of a specific condition 
or opinion as to etiology of any such condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Therefore when, as here, a claim turns on a medical matter, 
medical, rather than lay, evidence is needed to support the 
claim.

For the foregoing reasons, the claim for service connection 
for skin disability, to include as due to Agent Orange 
exposure, must be denied.  In reaching this conclusion the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for skin disability, to include as due to 
Agent Orange exposure, is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for increased rating for 
PTSD on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision on the 
claim.  

As noted above, the most recently issued SSOC was provided in 
January 2006.  Thereafter, in February 2006, the veteran 
indicated that he was then hospitalized for PTSD at the VA 
Medical Center (VAMC) in Clarksburg, West Virginia.  
Accordingly, the Board finds that the veteran has provided 
sufficient notice of outstanding records of VA treatment that 
may potentially bear on his claims on appeal.  Therefore, 
additional development in this regard is required.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the veteran to submit all evidence in 
his possession, and ensure that its letter meets the 
requirements of Dingess/Hartman as regards the five elements 
of a claim for service connection, as appropriate.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Clarksburg VAMC any records associated 
with the veteran's PTSD hospitalization 
in February 2006, along with any other 
outstanding records of psychiatric 
treatment and/or evaluation, up to the 
present.  In requesting these records, 
the RO follow the procedures set forth in 
38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for higher rating for PTSD that is 
not currently of record.  The RO's should 
request that the veteran furnish any 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as regards notice pertinent to the 
five elements of a claim for service 
connection, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher  rating for PTSD in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


